DETAILED ACTION
A complete action on the merits of claims 1-19 follows below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claims 5 and 17 are objected to because of the following informalities:  
“a memory” in lines 1 and 5 of claim 5 should be amended to recite --the memory--.
“a resonant frequency” in line 3 of claim 5 and in line 2 of claim 17 should be amended to recite --the resonant frequency--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 recites the limitation "an ultrasonic transducer coupled to an ultrasonic blade via an ultrasonic waveguide" in line 2 going to line 3 as well as “measuring a resonant frequency of an ultrasonic blade prior to activation of an ultrasonic transducer … coupled to the ultrasonic blade via an ultrasonic waveguide” in line 6-8.  It is at most unclear how many ultrasonic transducers, ultrasonic blades and ultrasonic waveguides there are and if these limitations all refer back to the same one introduced earlier in the claim or if they are different components. Clarification and appropriate correction is required. 
Claims 8-12 are rejected due to dependency over claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-7, 9-13 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ross (US Pub. No. 2013/0331875).
Regarding Claim 1, Ross teaches a method of determining an initial temperature of an ultrasonic blade (generally explained in [0086]-[0110]), the method comprising:
measuring a resonant frequency of an ultrasonic blade prior to activating an ultrasonic transducer (“the ultrasonic surgical instrument 250 is tested for its room temperature resonance frequency during manufacture and this value is stored in a memory accessible by the microprocessor or microcontroller … Based on the instantaneous resonant frequency, a calculation can be performed to determine the temperature of the oscillating structure (i.e., transducer 1018, waveguide 114, and blade 118)” in [0090], also see [0110]), wherein the ultrasonic transducer is coupled to the ultrasonic blade via an ultrasonic waveguide (Fig. 1 and [0042]);
comparing the measured resonant frequency to a baseline resonant frequency ([0091]-[0092]);
determining an initial temperature of the ultrasonic blade based on a difference between the measured resonant frequency and the baseline resonant frequency ([0092]); and
applying a power level to the ultrasonic blade based on the initial temperature of the ultrasonic blade ([0006], [0084], [0086], [0105]-[0106] and [0117]-[0119]).
Regarding Claim 3, Ross teaches further comprising applying a low power level to the ultrasonic transducer to decrease a temperature of the ultrasonic blade when the initial temperature of the ultrasonic blade is high ([0084], [0096]-[0097] and [0117]-[0119]).
Regarding Claim 4, Ross teaches further comprising storing the baseline resonant frequency in a memory look up table; and retrieving the baseline resonant frequency from the memory look up table ([0106]).
Regarding Claim 5, Ross teaches wherein storing the baseline resonant frequency in a memory look up table comprises: measuring a resonant frequency of the ultrasonic blade at room temperature or at a predetermined ambient temperature; and storing the measured resonant frequency of the ultrasonic blade in a memory look up table ([0106]).
Regarding Claim 6, Ross teaches further comprising generating a transfer function based on the baseline resonant frequency ([0106]-[0110]).
Regarding Claim 7, Ross teaches an ultrasonic surgical instrument (Fig. 1) comprising: 
an ultrasonic electromechanical system comprising an ultrasonic transducer 110 coupled to an ultrasonic blade 118 via an ultrasonic waveguide 114; and a generator 102 configured to supply power to the ultrasonic transducer, wherein the generator comprises a control circuit 104 ([0042]) configured to: measure a resonant frequency of an ultrasonic blade prior to activating an ultrasonic transducer ([0090] and [0106]), wherein the ultrasonic transducer is coupled to the ultrasonic blade 118 via an ultrasonic waveguide; compare the measured resonant frequency to a baseline resonant frequency ([0091]-[0092] and [0106]); determine an initial temperature of 
and apply a power level to the ultrasonic blade based on the initial temperature of the ultrasonic blade ([0006], [0084], [0086], [0105]-[0106] and [0117]-[0119]).
Regarding Claim 9, Ross teaches wherein the control circuit is further configured to apply a low power level to the ultrasonic transducer to decrease a temperature of the ultrasonic blade when the initial temperature of the ultrasonic blade is high ([0084], [0096]-[0097] and [0117]-[0119]).
Regarding Claim 10, Ross teaches wherein the control circuit is further configured to store the baseline resonant frequency in a memory look up table, and retrieve the baseline resonant frequency from the memory look up table ([0106]).
Regarding Claim 11, Ross teaches wherein the baseline resonant frequency is derived from one or more ultrasonic blade measurements made at room temperature or at a predetermined ambient temperature ([0106]).
Regarding Claim 12, Ross teaches wherein the control circuit is further configured to generate a transfer function based on the baseline resonant frequency ([0106]-[0110]).
Regarding Claim 13, Ross teaches a generator 102 for an ultrasonic surgical instrument (Fig. 1), the generator comprising: 
a control circuit 104 configured to: measure a resonant frequency of an ultrasonic blade 118 prior to activating an ultrasonic transducer 110([0042], [0091] and [0106]), wherein the ultrasonic transducer 110 is coupled to the ultrasonic blade 118 via an ultrasonic waveguide 114; compare the measured resonant frequency to a baseline resonant frequency; determine an 
and apply a power level to the ultrasonic blade based on the initial temperature of the ultrasonic blade ([0006], [0084], [0086], [0105]-[0106] and [0117]-[0119]).
Regarding Claim 15, Ross teaches wherein the control circuit is further configured to apply a low power level to the ultrasonic transducer to decrease a temperature of the ultrasonic blade when the initial temperature of the ultrasonic blade is high ([0084], [0096]-[0097] and [0117]-[0119]).
Regarding Claim 16, Ross teaches wherein the control circuit is further configured to store the baseline resonant frequency in a memory look up table; and retrieve the baseline resonant frequency from the memory look up table ([0106]).
Regarding Claim 17, Ross teaches wherein the baseline resonant frequency stored in the memory look up table comprises a resonant frequency of the ultrasonic blade measured at room temperature or at a predetermined ambient temperature ([0106]).
Regarding Claim 18, Ross teaches wherein the control circuit is further configured to generate a transfer function based on the baseline resonant frequency ([0106]-[0110]).
Regarding Claim 19, Ross teaches an ultrasonic surgical system (Fig. 1), comprising: 
a processor 302 and a non-transitory memory, wherein the non-transitory memory comprises instructions that, when executed by the processor, cause the processor to: 
measure a resonant frequency of an ultrasonic blade prior to activating an ultrasonic transducer, wherein the ultrasonic transducer is coupled to the ultrasonic blade via an ultrasonic 
apply a power level to the ultrasonic blade based on the initial temperature of the ultrasonic blade ([0006], [0084]-[0086], [0105]-[0106] and [0117]-[0119]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ross
Regarding Claims 2, 8 and 14, although Ross teaches “when the resonant frequency drops approximately 300 Hz from 55.5 kHz to 55.2 kHz a temperature increase from 23.degree. C. to 200.degree. C. is observed” in [0088] and discussed a correlation between the blade temperature and power such that when the temperature of the blade is high, the power is altered or turned off as discussed in ([0084] and [0117]-[0119]), Ross is silent in teaching further comprising applying a high power level to the ultrasonic transducer to increase a temperature of the ultrasonic blade when the initial temperature of the ultrasonic blade is low; however, since a certain blade temperature must be reached in order to successfully treat tissue, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the current invention to increase the power if the temperature of the blade is too low to perform the task (see the initial test of the ultrasonic device in [0087]-[0091]) especially in view of routine checks performed at start-up and redoing the process if specific limits are not reached at start-up explained in [0093] in order for a successful procedure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KHADIJEH A VAHDAT/Examiner, Art Unit 3794                                                                                                                                                                                                        


/K.A.V/Examiner, Art Unit 3794